Citation Nr: 0709576	
Decision Date: 04/02/07    Archive Date: 04/16/07

DOCKET NO.  05-15 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a shell fragment 
wound of the leg.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for a heart condition.

5.  Entitlement to service connection for Meniere's syndrome.

6.  Entitlement to service connection for a back condition.

7.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).




REPRESENTATION

Appellant represented by:	Richard J. Mahlin, Attorney


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1942 to October 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, which denied service connection for PTSD, 
a shell fragment wound, hypertension, a heart condition, 
Meniere's syndrome, a back condition and entitlement to TDIU. 


FINDINGS OF FACT

1.  There is no medical evidence of record to show that the 
veteran has current diagnoses of PTSD, residuals of a shell 
fragment wound, hypertension, a heart condition, Meniere's 
syndrome, or a back condition.

2.  The veteran has no service connected disabilities.




CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

2.  A shell fragment wound was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

3.  Hypertension was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154(b), 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 
(2006).

4.  A heart condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

5.  Meniere's syndrome was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309 (2006).

6.  A back condition was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2006).

7.  Entitlement to a total disability rating based on 
individual unemployability is denied as a matter of law.  38 
C.F.R. §§ 3.340, 4.16(a) and (b) (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Service Connection

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may be established in two primary ways, 
either by presumption or on a direct basis.  See 38 C.F.R. 
§§ 3.303, 3.304, 3.307, 3.309; see also Hickson v. West, 12 
Vet. App. 247, 253 (1999).  Presumptive service connection is 
available for specified disorders, among which are 
hypertension and certain heart conditions.  See 38 C.F.R. 
§§ 3.307, 3.309.  All of the veteran's other claims must be 
established on a direct basis.  

Regardless of presumptive or direct service connection, 
competent medical evidence showing that the veteran has a 
current diagnosis of the claimed disorder is required.  See 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309; see also Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The veteran has 
submitted no evidence at all.  The RO scheduled the veteran 
for a November 2004 VA examination to assist him in 
establishing such evidence in these claims; however, the 
veteran did not appear for this examination.  He has 
submitted no private treatment records and the Board is left 
with absolutely no foundation to grant service connection for 
any of the veteran's disorders.  Accordingly, the claims for 
service connection must fail on presumptive and direct 
grounds.  See Id.  

II. TDIU

Total disability ratings are available to veterans with 
service connected disorders who are rendered unable to work 
as a result of their service connected disorders and yet do 
not receive a total percent rating under the schedular 
criteria.  See 38 C.F.R. § 4.16(a) and (b).  As this 
suggests, the veteran must have a service connected disorder 
before he can receive a rating, regardless of the level.  The 
veteran has no previously service connected disabilities, and 
the current claims have been denied above.  Without 
satisfying this predicate requirement for a TDIU, the instant 
claim for TDIU must be denied as a matter of law.



III. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in July 2004 fully satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio, at 187.  The veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claims.  The July 2004 letter told him to 
provide any relevant evidence in his possession.  See 
Pelegrini II, at 120-121.  Since the Board has concluded that 
the preponderance of the evidence is against the claims for 
service connection and TDIU, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot, and no further notice is needed.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records are in the 
file.  The veteran has at no time referenced outstanding 
records that he wanted VA to obtain or that he felt were 
relevant to the claims.  The veteran's representative 
notified the RO that the veteran had been placed in 
institutional care in a November 2004 letter.  The 
representative, who received a copy of the July 2004 notice 
letter mentioned above and regularly practices before the 
Board, did not provide the RO with either current medical 
records from the institution where the veteran was residing 
or provide a signed release, so that the RO might obtain the 
veteran's current medical records on his behalf.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
In this case, however, the veteran did not appear for his 
examination.  The veteran's representative, in the November 
2004 letter mentioned above, indicated that the veteran could 
not attend due to hospitalization.  The letter did not 
specify that that situation was to persist indefinitely; 
however, the Board notes that the letter did mention an 
imminent transfer to another nursing facility.  The facility 
to which the veteran was transferred or any further 
information about the veteran's condition was not provided.  
It is possible for the RO to reschedule an examination or for 
the nursing facility to conduct an examination which can be 
submitted for consideration with the claims.  No attempt was 
made to arrange for an examination either by transporting the 
veteran at a more convenient time or for the care providers 
to perform one.  The Board is perplexed by the 
representative's seeming willingness to pursue a claim 
without providing any evidentiary support whatsoever, and 
willingness to thwart whatever efforts might have been made 
by the RO on the veteran's behalf.  In the event that a 
veteran does not appear for an examination in original 
claims, those claims are to be rated based on the evidence of 
record.  See 38 C.F.R. § 3.655.  While VA has a statutory 
duty to assist the veteran in developing evidence pertinent 
to a claim, the veteran also has a duty to assist and 
cooperate with VA in developing evidence; the duty to assist 
is not a one-way street.  See Wood v. Derwinski, 1 Vet. App. 
190 (1991).  It is incumbent upon a veteran to submit to some 
examination or provide some medical evidence when applying 
for a VA benefit, especially in instances, such as in this 
case, where the examination is essential to establish a 
current diagnosis of disability.  38 C.F.R. § 3.326.  The 
record is bereft of any evidence and there is no foundation 
for a remand for further development.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

Entitlement to service connection for post traumatic stress 
disorder (PTSD) is denied.

Entitlement to service connection for a shell fragment wound 
of the leg is denied.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a heart condition is 
denied.

Entitlement to service connection for Meniere's syndrome is 
denied.

Entitlement to service connection for a back condition is 
denied.

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied as a matter of law.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


